[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Turner, Slip Opinion No. 2018-Ohio-4202.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2018-OHIO-4202
                        DISCIPLINARY COUNSEL v. TURNER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                  may be cited as Disciplinary Counsel v. Turner,
                         Slip Opinion No. 2018-Ohio-4202.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including improper use of client trust account, engaging in sexual activity
        with a client, and engaging in conduct involving dishonesty, fraud, deceit,
        or misrepresentation—Prior discipline—Two-year suspension with six
        months stayed on condition that respondent commit no further
        misconduct—Multiple conditions for reinstatement—Two years of
        monitored probation upon reinstatement.
    (No. 2018-0540—Submitted May 22, 2018—Decided October 18, 2018.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2016-067.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Trent Reynard Turner, of Columbus, Ohio, Attorney
Registration No. 0064524, was admitted to the practice of law in Ohio in 1995. In
                                   SUPREME COURT OF OHIO




2011, we suspended his license to practice law for one month based on his failure
to register for the 2011-2013 biennium.
         {¶ 2} In 2016, relator, disciplinary counsel, charged Turner with
professional misconduct for neglecting two client matters, engaging in a sexual
relationship with a client, and misusing his client trust account. The parties entered
into stipulations of fact and misconduct but ultimately could not agree on a
sanction. After a hearing, the Board of Professional Conduct found that Turner
committed the charged misconduct and recommended that we suspend him for two
years, with six months stayed, and impose several conditions on his reinstatement.
Neither party has objected to the board’s report and recommendation.
         {¶ 3} For the reasons explained below, we adopt the board’s findings of
misconduct and recommended sanction.
                                           Misconduct
                              Count one: the Jane Doe matters
         {¶ 4} In January 2015, Jane Doe paid Turner a flat fee of $1,000 to file a
motion for judicial release on behalf of Lamont Howard.1 In early March 2015,
Doe called Turner three times inquiring about the status of the matter, but he failed
to answer her phone calls. Instead, he sent her a text message stating that he was
working on the motion. In April 2015, Doe attempted to contact Turner by
telephone and text message, but he failed to answer her calls or respond to her
messages—although at one point, he falsely told her that he had almost completed
the motion. In May 2015, after six more unreturned phone calls, Doe left Turner a
voicemail requesting a refund of the $1,000. Later that same day, Turner filed a
motion for judicial release and supporting memorandum. Except for the signature
block and contact information, Turner submitted the exact same documents that
Howard’s previous counsel had filed in 2013—which the court had already denied.

1
 Upon the joint request of the parties, the board restricted public access to Doe’s identity to protect
her individual privacy rights and interests. See Sup.R. 45(E).




                                                  2
                                January Term, 2018




       {¶ 5} Earlier in 2015, Doe had asked Turner to separately represent her in
a pending civil matter in small-claims court. On May 19, 2015, Turner appeared
on Doe’s behalf at a hearing on the civil matter, and she paid him $300. Later that
evening, Turner invited Doe to his home, and they had consensual sex. Over the
next week, Turner sent Doe over 100 text messages, many of which were sexual in
nature. By the end of the month, however, Turner and Doe began arguing and
stopped communicating for a couple weeks.
       {¶ 6} On June 11, 2015, the court entered a decision in Doe’s civil matter,
but Turner failed to advise her of the ruling. Doe thereafter made repeated attempts
to contact Turner to inquire about both Howard’s and her cases, but Turner failed
to respond. On June 24, 2015, Doe sent Turner a text message seeking information
about the matters. In response, Turner stated that Doe was “being so impatient”
and that he would let her know when he had new information to share. Turner
again failed to advise Doe that the court had already issued a decision in her case.
       {¶ 7} On July 9, 2015, Doe confronted Turner about the fact that he had
submitted the same judicial-release motion filed by Howard’s former counsel and
that he had failed to keep her updated about her civil case. Doe also requested a
refund of the $1,000. In response, Turner falsely stated that he had a “meeting”
scheduled with the judge in Howard’s matter, and Turner offered to refund $500 to
Doe. Turner, however, never refunded any money to Doe. In fact, he never
communicated with her again and failed to inform both her and Howard when the
court denied the motion for judicial release.
       {¶ 8} Based on this conduct, the parties stipulated and the board found that
Turner violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable
diligence in representing a client), 1.4(a)(3) and (4) (requiring a lawyer to keep the
client reasonably informed about the status of a matter and to comply as soon as
practicable with reasonable requests for information from the client), 1.8(j)
(prohibiting a lawyer from soliciting or engaging in sexual activity with a client



                                          3
                             SUPREME COURT OF OHIO




unless a consensual sexual relationship existed prior to the client-lawyer
relationship), 1.16(e) (requiring a lawyer to promptly refund any unearned fee upon
the lawyer’s withdrawal from employment), and 8.4(c) (prohibiting a lawyer from
engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation). The
board also concluded that by copying the motion for judicial release and attempting
to mislead his client into believing it was his own work, Turner engaged in
dishonest conduct that was sufficiently egregious to warrant a separate violation of
8.4(h) (prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer’s fitness to practice law). See Disciplinary Counsel v. Bricker, 137 Ohio
St.3d 35, 2013-Ohio-3998, 997 N.E.2d 500, ¶ 21. We agree with the board’s
findings of misconduct.
                    Count two: client-trust-account violations
       {¶ 9} Turner stipulated that he not only failed to deposit Doe’s $1,000 fee
into his client trust account, but he also used his client trust account as a personal
account, which resulted in the commingling of client and personal funds.
Specifically, Turner did not separately maintain an operating or personal bank
account. Therefore, he deposited client, business, and personal funds into his client
trust account, and he routinely withdrew funds from the account to pay personal
and business expenses. Turner also failed to maintain records for his client trust
account and to perform reconciliations of the funds in the account.
       {¶ 10} Based on this conduct, the board found that Turner violated
Prof.Cond.R. 1.15(a) (requiring a lawyer to hold property of clients in an interest-
bearing client trust account, separate from the lawyer’s own property), 1.15(a)(2)
through (5) (requiring a lawyer to maintain certain records regarding funds held in
a client trust account and to perform and retain a monthly reconciliation of the
account), 1.15(b) (permitting a lawyer to deposit his or her own funds in a client
trust account for the sole purpose of paying or obtaining a waiver of bank service
charges), and 1.15(c) (requiring a lawyer to deposit legal fees and expenses that




                                          4
                                January Term, 2018




have been paid in advance into a client trust account, to be withdrawn by the lawyer
only as fees are earned or expenses incurred). We agree with the board’s findings
of misconduct.
                                     Sanction
       {¶ 11} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
                        Aggravating and mitigating factors
       {¶ 12} As aggravating factors, the board found that Turner had a dishonest
and selfish motive, he committed multiple offenses, and his misconduct harmed his
clients. See Gov.Bar. R. V(13)(B)(2), (4), and (8). In addition, Turner failed to
make restitution to Doe. See Gov.Bar R. V(13)(B)(9).
       {¶ 13} In mitigation, the board first found that—as stipulated by the
parties—Turner has no prior discipline. But as noted above, we suspended Turner
for one month in 2011 for failing to register as an attorney. “Although attorney-
registration suspensions may not weigh heavily against an attorney when the prior
discipline consists of only a brief registration suspension, ‘[a]n attorney’s
suspension for failure to comply with attorney-registration requirements is prior
discipline and therefore is an aggravating factor.’ ” Toledo Bar Assn. v. Crosser,
147 Ohio St. 3d 499, 2016-Ohio-8257, 67 N.E.3d 789, ¶ 8, quoting Disciplinary
Counsel v. Anthony, 138 Ohio St. 3d 129, 2013-Ohio-5502, 4 N.E.3d 1006, ¶ 11.
       {¶ 14} The board’s remaining two mitigating factors, however, are
applicable: Turner had a cooperative attitude toward the disciplinary proceedings,
and he submitted positive character evidence. See Gov.Bar R. V(13)(C)(4) and (5).
       {¶ 15} The board also noted that Turner has a history of abusing alcohol,
that alcohol contributed to his misconduct, particularly in the Doe matters, and that
Turner has attempted to engage with the Ohio Lawyers Assistance Program



                                         5
                             SUPREME COURT OF OHIO




(“OLAP”).     Turner, however, has not yet completed an approved treatment
program. Indeed, he testified that he had failed to attend 90 consecutive days of
Alcoholics-Anonymous (“AA”) meetings as a condition to entering into an OLAP
contract. Therefore, the board properly determined that it could not give any
mitigating weight for a substance-abuse disorder. See Gov.Bar R. V(13)(C)(7).
The board concluded—and we agree—that Turner’s alcohol problem must be
addressed before he is reinstated to the practice of law.
                               Applicable precedent
       {¶ 16} The board recommends that we suspend Turner from the practice of
law for two years, with six months stayed, and impose conditions on his
reinstatement. To support its recommendation, the board relies on Akron Bar Assn.
v. Bednarski, 148 Ohio St. 3d 615, 2017-Ohio-522, 71 N.E.3d 1093.
       {¶ 17} In Bednarski, an attorney neglected a client’s criminal appeal,
resulting in dismissal of the appeal and the client commencing his sentence earlier
than expected. The attorney also failed to maintain a client trust account and did
not properly notify clients that she lacked malpractice insurance. Aggravating
factors included her failure to cooperate in the disciplinary process and her failure
to make restitution to her client. In mitigation, the attorney had no prior discipline
and lacked a dishonest or selfish motive. Based in part on the attorney’s untreated
alcohol problem and her inability to sufficiently handle the financial and
management aspects of her law practice, we suspended her for two years, with the
final six months stayed on several conditions, including that she undergo an OLAP
assessment, make restitution to her former client, and complete continuing-legal-
education (“CLE”) hours on law-office management. See id. at ¶ 18-21.
       {¶ 18} We agree with the board that the nature of Turner’s misconduct and
the balance of aggravating and mitigating factors are comparable to the
circumstances in Bednarski. And similar to the sanction in Bednarski, we must




                                          6
                               January Term, 2018




impose conditions on Turner’s reinstatement that are tailored to address the causes
of his misconduct.
       {¶ 19} The board’s recommended sanction is also consistent with our
precedent involving attorneys who engaged in sexual activity with clients. “A
lawyer’s sexual involvement with a client has warranted a range of disciplinary
measures depending on the relative impropriety of the situation * * *.” Cleveland
Bar Assn. v. Kodish, 110 Ohio St. 3d 162, 2006-Ohio-4090, 852 N.E.2d 160, ¶ 66.


               We have publicly reprimanded attorneys who have
               commenced consensual sexual relationships with their
               clients that have not compromised the clients’ interests. See,
               e.g., Disciplinary Counsel v. Engler, 110 Ohio St. 3d 138,
               2006-Ohio-3824, 851 N.E.2d 502 (publicly reprimanding an
               attorney who had two consensual sexual encounters with a
               client while representing her in a divorce). On the other end
               of the spectrum, we have disbarred an attorney who solicited
               sex from clients in exchange for a reduced legal fee, made
               inappropriate sexual comments to clients, touched them in a
               sexual manner, exposed himself to a client, and lied
               repeatedly during the disciplinary process.      Disciplinary
               Counsel v. Sturgeon, 110 Ohio St. 3d 285, 2006-Ohio-5708,
               855 N.E.2d 1221.
                      In between those two extremes, we typically impose
               term suspensions with all or part of the suspension stayed,
               depending on the severity of the misconduct and the
               applicable aggravating and mitigating factors.




                                         7
                             SUPREME COURT OF OHIO




Cleveland Metro. Bar Assn. v. Paris, 148 Ohio St. 3d 55, 2016-Ohio-5581, 68
N.E.3d 775, ¶ 18-19. See also Disciplinary Counsel v. Hines, 133 Ohio St. 3d 166,
2012-Ohio-3929, 977 N.E.2d 575 (suspending an attorney for six months, stayed
conditionally, for engaging in a sexual relationship with a vulnerable domestic-
relations client and, upon their breakup, leaving her without legal assistance at a
critical juncture in her case); Cleveland Metro. Bar Assn. v. Sleibi, 144 Ohio St. 3d
257, 2015-Ohio-2724, 42 N.E.3d 699 (suspending an attorney for two years, with
six months conditionally stayed, for engaging in sexual activity with four clients
and sending sexually explicit, lewd messages to three of the clients).
       {¶ 20} Here, Turner engaged in a consensual but improper sexual encounter
with Doe and committed other serious misconduct, including plagiarizing a court
filing. But considering his cooperative approach to the disciplinary investigation
and the reinstatement conditions suggested by the board, we conclude that the
board’s recommended sanction adequately protects the public and gives Turner the
opportunity to practice law again if he pursues treatment and avoids additional
misconduct.
                                    Conclusion
       {¶ 21} For the reasons explained above, we adopt the board’s
recommended sanction. Trent Reynard Turner is hereby suspended from the
practice of law for two years, with the final six months stayed on the condition that
he commit no further misconduct. If Turner fails to comply with the condition of
the stay, the stay will be lifted and he will serve the full two-year suspension. As
conditions for reinstatement, Turner must demonstrate that he has (1) attended 90
consecutive days of AA meetings to the satisfaction of OLAP, (2) entered into an
OLAP contract and complied with all contract terms and treatment
recommendations, (3) completed 12 hours of CLE related to law-office
management, in addition to the requirements in Gov.Bar R. X, and (4) made
restitution in the amount of $1,000 to Jane Doe or reimbursed the Lawyer’s Fund




                                         8
                                  January Term, 2018




for Client Protection for any amount awarded to Doe. Upon reinstatement, Turner
must submit to a two-year period of monitored probation in accordance with
Gov.Bar R. V(21). Costs are taxed to Turner.
                                                               Judgment accordingly.
           O’CONNOR, C.J., and O’DONNELL, FRENCH, FISCHER, DEWINE, and
DEGENARO, JJ., concur.
           KENNEDY, J., concurs in judgment only.
                                 __________________
           Scott J. Drexel, Disciplinary Counsel, Joseph M. Caligiuri, Chief Assistant
Disciplinary Counsel, and Jennifer Bondurant, Assistant Disciplinary Counsel, for
relator.
           Richard Chambers, for respondent.
                              ______________________




                                            9